SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2010 SILICOMLTD. (Translation of Registrant's name into English) 8 Hanagar St., P.O.Box 2164, Kfar-Sava 44425, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-FþForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo þ Attached hereto and incorporated by reference herein is Registrant's press release dated April 26th, 2010 announcing Registrant's first quarter financial results. This report on Form 6-K is incorporated by reference into the Registrant's Registration Statement on Form F-3, Registration Statement No. 333-143565. This report on Form 6-K is also incorporated by reference into all other effective registration statements filed by the Registrant under the Securities Act of 1933. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SILICOMLtd. (Registrant) By: /s/Eran Gilad Eran Gilad CFO Dated:April 26th, 2010 FOR IMMEDIATE RELEASE EARNINGS RELEASE SILICOM REPORTS Q1 FINANCIAL RESULTS – $6.4M Sales Yield $1.0M Operating Income, $0.13 EPS – KFAR SAVA, Israel -April 26, 2010Silicom Ltd. (NASDAQ and TASE: SILC) today reported financial results for the first quarter ended March 31, 2010. Revenues for the first quarter of 2009 were $6.4 million, a 28% increase compared with $5.0 million for the first quarter of 2009. Operating income for the quarter was $1,007,000, an increase of 55% compared with $649,000 in the first quarter of 2009. Net income for the quarter was $938,000, or $0.13 per diluted share ($0.14 per basic share), an 8% increase compared with $867,000, or $0.13 per share (basic and diluted), for the first quarter of 2009. As of March 31, 2010, the Company’s cash, cash equivalents, bank deposits and marketable securities totaled $43.8 million, up $0.6 million compared with the end of 2009. Commenting on the results, Shaike Orbach, President and CEO, said, “The first quarter was another period of strong revenues and operating income together with significant strategic progress towards our long-term objectives. Our continued success confirms the trends we reported in the fourth quarter of 2009: early signs of recovering markets, a strong underlying need for our traditional product lines, and growing interest and sales of our latest product innovations.” Mr. Orbach continued, "We are especially encouraged by a number of positive factors, each of which is representing an important potential growth engine for the company: ● We are seeing a ramp-up in the orders flowing from recent design wins with large customers. ● Several of our customers have integrated our products into more of their product lines, and therefore are increasing their business with us. ● We are seeing increased revenues from many of the 70+ customers in our customer base, many of whom are market leaders in various networking and security market segments. ● We are starting to see initial sales of our new products, as demonstrated by the significant win that we achieved during the quarter for our 10 Gbps external Intelligent Bypass Switch. This innovative new product extends our positioning as the industry’s trusted ‘one-stop shop’ for top-performing Bypass solutions. ● Market traction for our SETAC (SErver To Appliance Converter) is beginning to build, as illustrated by the selection of SETAC by a leading Chinese network appliance manufacture, which is the third SETAC marketing success we have announced since our recent launch of the product. Mr. Orbach concluded, “All of these achievements reflect the success of our continuous investment in innovative R&D, sales and marketing. We believe the combination of an expanding product portfolio, a satisfied customer base, recovering markets, and a reputation for technology innovation position us to continue delivering strong sales growth as we move into 2010.” Conference Call Details: Silicom’s Management will host an interactive conference today, April 26th, at 9am EDT (6am Pacific Time, 4pm Israel Time) to review and discuss the results. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls at least 10 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, try the international dial-in number. US: 1 UK: 0 ISRAEL: 03 918 0609 INTERNATIONAL:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available for three months from the day after the call under the investor relations section of Silicom’s website, at: www.silicom.co.il About Silicom Silicom Ltd. is an industry-leading provider of high-performance server/appliances networking solutions. The Company's flagship products include a variety of multi-port Gigabit Ethernet, copper and fiber-optic, server adapters and innovative BYPASS adapters designed to increase throughput and availability of server-based systems, WAN Optimization and security appliances and other mission-critical gateway applications. For more information, please visit: www.silicom.co.il. Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. The Company disclaims any duty to update such statements. Company Contact: Eran Gilad, CFO Silicom Ltd. Tel: +972-9-764-4555 E-mail: erang@silicom.co.il Investor relations contact: Kenny Green / Ehud Helft CCG Israel Investor Relations Tel: +1 E-mail: silicom@ccgisrael.com FINANCIAL TABLES FOLLOW Silicom Ltd. Consolidated Balance Sheets (US$ thousands) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Short-term bank deposits Marketable securities Accounts receivables: Trade, net Accounts receivables: Other Inventories Deferred tax assets Total current assets Marketable securities Assets held for employees’ severance benefits Deferred tax assets Property, plant and equipment, net Total assets $ $ Liabilities and shareholder's equity Current liabilities Trade accounts payable $ $ Other accounts payable and accrued expenses Total current liabilities Liability for employees’ severance benefits Total liabilities Shareholders' equity Ordinary shares and additional paid-in capital Treasury shares ) ) Retained earnings Total Shareholders' equity Total liabilities and shareholders equity $ $ Silicom Ltd. Consolidated Statements of Income (US$ thousands, except for share and per share data) Three-month period ended March 31, Sales $ $ Cost of sales Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Total operating expenses Operating income Financial income, net Income before income taxes Income taxes Net income $ $ Basic income per ordinary share $ $ Weighted average number of ordinary shares used to compute basic income per share (in thousands) Diluted income per ordinary share $ $ Weighted average number of ordinary shares used to compute diluted income per share (in thousands)
